DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both holder and impeller.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph 38 mentions that “42” is a holder and paragraph 39 mentions that “42” is an impeller.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the impeller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the wall" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (DE102013215611), hereinafter “An”.
Regarding claim 1, Boutros discloses a suction device (shown in figure 1) for crankcase ventilation of an internal combustion engine (18), comprising a housing (20), a controllable electric motor (26) and a compressor (24) driven by the electric motor 
Regarding claim 2, An discloses suction device according to claim 1, characterized in that the compressor (24) and the electric motor (26) at least partially overlap one another axially, the compressor (24) surrounding the electric motor (26) radially outwardly at least in sections (shown in figure 2).
Regarding claim 4, An discloses a suction device according to claim 1, characterized in that the compressor (24) is configured as a side channel compressor (paragraphs 30-31).
Regarding claim 7, An discloses the suction device according to claim 1, characterized in that the housing (shown in figure 1) has a holder for attachment on a housing section facing away from the compressor and/or on a housing section (16) bordering the compressor (24) on the outside (shown in figure 1). Examiner notes that a housing section is shown to cover the compressor in figure 1 of An. 
Regarding claim 8, An discloses a crankcase ventilation for discharging crankcase gas of an internal combustion engine comprising a suction device comprising: a. a housing, b. a controllable electric motor, and c. a compressor driven by the electric motor for conveying crankcase gas, the compressor having connection points for a crankcase ventilation line, such that Refer to the rejection of claim 1 for further details since the limitations are similar. 
Regarding claim 9, An discloses an internal combustion engine comprising: a. a crankcase ventilation for discharging crankcase gas of an internal combustion engine comprising a suction device, wherein the suction device comprises: i. a housing, ii. a controllable electric motor, and iii. a compressor driven by the electric motor for conveying crankcase gas, the compressor having connection points for a crankcase ventilation line, such that the crankcase pressure of the internal combustion engine is controllable by controlling the electric motor. Refer to the rejection of claim 1 for further details since the limitations are similar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Fledersbacher et al. (U.S. Publication 2002/0041813), hereinafter “Fledersbacher”.
Regarding claim 3, An discloses the same invention substantially as claimed, but is silent to disclose the electric motor having an external rotor that is rotationally fixed to the impeller.  However, Fledersbacher teaches the use of an external rotor of tan electric motor coupled to an impeller of a turbocharger (paragraph 35) for the purpose of using the electric motor to operate the impeller of the turbocharger.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify An by incorporating an external rotor for the electric motor as taught by Fledersbacher to be coupled to the impeller of An for the purpose of providing another means to operate the impeller and allow for engagement and disengaging of the external rotor.  Examiner notes that Fledersbacher allows for the freedom of the external rotor to be engaged or disengaged based upon demand. Therefore, Fledersbacher’s external rotor has the ability to be fixed in a rotational manner to the impeller. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Lee et al. (U.S. Publication 2011/0038717), hereinafter “Lee”.
Regarding claim 5, An discloses the same invention substantially as claimed, but is silent to disclose cooling fins (111) disposed on the compressor housing (110, paragraph 33).  However, Lee teaches the use of cooling fins disposed on the compressor housing for the purpose of providing a cooling means for the compressor to extend operation life (paragraph 33).  Therefore, it would have been obvious to one of 
Regarding claim 6, An and Lee disclose the claimed invention except for the cooling fins being located on the housing section that houses the electric motor. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cooling fins be disposed on the housing section that houses the electric motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        4/8/2021